We think the allowance to the receiver should be reduced to twenty-five dollars for his personal services, exclusive of the agent’s services, and to the sum of twenty-five dollars for compensation to his attorneys. The order of the County Court of Kings county is, therefore, reversed, with ten dollars costs and disbursements, and the matter remitted to said court to proceed to a final order in accordance with the views here expressed. Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred.